BRYAN, Circuit Judge.
James H. Daniel
died in 1906. He had been engaged in farm*701ing several tracts of land which he owned, and in the mercantile business of Daniel Sons & Palmer, a partnership composed of himself, his sons Robert C. and Jamos H. Daniel, Jr., and a son-in-law, Samuel W. Palmer. He left a will, naming as his executors Ms two sons, who were Ms partners in the mercantile business. The will expressed the preference that none of "the testator’s property be sold for tbe payment of Ms debts, but directed the executors, so far as possible,' to pay one-half of Ms debts out of the profits from bis farms, and tbe other one-half out of the profits from the mercantile business, to continue to operate the farms as long as they were profitable and their cultivation was for the best interest of the estate, and likewise to continue the mercantile business as long as it was profitable and that course was agreeable to tbe surviving partners. The executors were clothed with full power to manage and control tbe testator’s farms and bis interest in tbe mercantile business, to incur liabilities, and to do everything in connection with his estate wMcb he could or might do if living. After the testator’s debts were paid, the property or income was to be divided in four equal shares — one share to go to Ms son, Edward Groover Daniel, for life, with remainder over to Ms children.
The executors named in the will qualified and entered upon the discharge of their duties. In their representative capacity they participated in the conduct of the mercantile business, which was continued, and also in farming the lands of the testator. From time to time they borrowed considerable sums of money, especially during tbe years 1921 and 1922, and gave deeds to tbe farm lands to secure debts. Finally a receiver was appointed, and tbe secured creditors foreclosed their liens.
Appellants are tbe children of Edward Groover Daniel, and grandchildren of the testator. They intervened in the receivership suit, and charged that the executors were authorized by the will .to operate. the farms and mercantile business only so long as such operations were profitable, but that, contrary to the terms of the will, the executors had run both heavily into debt. The petition prayed for an accounting by the receiver, that the estate of appellants under the will be preserved, and for general relief. By an amendment to tbe petition it was averred that the executors had assented to the passing of the devises and legacies contained in the will. Upon motion of the receiver and certain creditors, the District Judge entered an order dismissing the petition of appellants, and it is from that order that this appeal is taken.
 The will clearly authorized the executors to continue the testator’s business ventures after his death, and to that end to incur debts and make the estate liable therefor. The testator had the power to bind bis estate in this way. Ferris v. Van Ingen & Co., 110 Ga. 102, 35 S. E. 347. This being true, it appears from tbe record before us that the estate has been liable for debts ever since tbe testator’s death. Whether the farms or the store could he operated at a profit it was impossible to determine in advance. The testator authorized the risk.
Section 3895 of the Civil Code of Georgia provides: “All property, both real and personal, in this State, being assets to pay debts, no devise or legacy passes the title until the assent of tbe executor is given to such devise or legacy.” The contention is made that the court erred in dismissing the petition, because the amendment thereto alleges that the executors gave the necessary assent. But this averment is a mere conclusion of the pleader, and is overcome by the averments of fact contained in tbe petition which negative any idea of either express or implied assent.
The estate was liable not only for debts existing at the time of the testator’s death, but also for debts incurred thereafter by the executors acting in pursuance of the will, and, because of the existence of debts of the latter class, it was beyond the power of the executors, by assenting to devises or legacies, to interfere with the rights of creditors to whom they wore payable. Civ. Code of Ga. .§ 3896.
The decree appealed from is affirmed.